v rowan 

An unpub|ishuzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID cHoRN, AN INDIVIDUAL, N@. 61100
Appellant,

VS.

BEAZER HoMEs HoLDINGS, A F l  D
DELAWARE CoRPoRATIoN; AND

BEAZER MORTGAGE, A DELAWARE MAY 28 2014

  K. l_lNDENl/§N
R€Sp Ondents_ CLERK C|F SUPREME COURT

BY

ORDER DISMISSING APPEAL

DEPUTY CLER

Appellant has moved to voluntarily dismiss this appeal. The
unopposed motion is granted, with the parties to bear their own fees and
costs, NRAP 42(b), and we

ORDER this appeal DISMISSED.

CLERK ()F THE SUPREME COURT
TRACIE K. LINDEMAN

BY:  Y,  

cc: Hon. Valerie Adair, District Judge
Dana Jonathon Nitz, Settlement Judge
Law Offices of P. Sterling Kerr
Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
Eighth District Court Clerk

SuPREME Coum'
oF
NEvAr)A

CLEF|K`S OFIDEH

l'-f~)?¢@o